IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 48 MM 2015
                              :
               Respondent     :
                              :
                              :
          v.                  :
                              :
                              :
WILLIAM GEORGE RABATIN,       :
                              :
               Petitioner     :


                                       ORDER


PER CURIAM
      AND NOW, this 1st day of May, 2015, the Petition for Leave to File a Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.